Lawrence, Judge:
The proper value for dutiable purposes of certain medals on chains imported from West Germany is before the court for determination.
The parties hereto have entered into a stipulation wherein it has been agreed that, at the time of exportation of the medals on chains “made of an aluminum eloxized” involved in the instant appeal, such or similar merchandise was freely oifered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at the invoiced unit values, net, packed.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (70 Stat. 943), supplemented by the final list published by the Secretary of the Treasury, 93 Treas. Dec. 14, T.D. 54521, is the proper basis for determining the value of the medals on chains in controversy and that said value is represented by the invoiced unit value, net packed. As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.